DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.
Election/Restrictions
Claims 79, 81-82, 85-86, 91-95, and 97 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1-76, 87-91, and 96 were cancelled by Applicants.
Claims 77, 78, 80, 83, 84, and 98-102 are pending for examination.
The following rejection is modified in response to Applicant’s amendments and arguments filed 11/13/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 77, 78, 80, 83, 84, and 98-102 stand rejected under 35 U.S.C. 103 as being unpatentable over Fleury-Bregeot et al. (previously cited), Jean et al. (previously cited), or Kwon .
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds that the compounds of Lavielle et al. are structurally different than those claimed in at least two aspects.  First, Applicants argue that Lavielle provides no teaching of 2,5-dihydro-pyrroles.  Secondly, Applicants argued that the compounds of Lavielle are substituted at 3-position of the pyrrolidine by substituents that are different from the substituents of Formula Ic recited in the claims.  Applicants concluded that given the structural differences between Laviell and the compounds of the instant invention, the person of skill in the art would have no reason to believe the instantly claimed compounds would be effective potentiate mitochondrial Ca2+ uptake to modulate cardiac rhythmicity.
It is agreed that the compounds of Lavielle et al. are structurally different.  However, it is clear that the compounds of Lavielle et al. and the claimed compounds are structurally similar, i.e. both comprising cyclic ring structures wherein “N” is the only heteroatom.  However, Kwon et al. describes the compounds of the instant invention as inhibitors of protein prenyltransferases.  Duggan describes inhibitors of protein prenyltransferases as having the ability to treat cardiomyopathies, including arrhythmia, see below.  
The only difference between the prior art compounds and the claimed invention is the disclosure of the limitation “the composition comprises at least 95% enantiomeric excess of the (R) form of the compound.”
Regarding Lämmerhofer (2010), Applicants argued that this reference does not disclose the compounds of the instant invention and provide no motivation for the isolation of the R-enantiomer of the claimed compounds.  
Contrary to Applicant’s assertions, it is noted that both Fleury-Bregeot et al. and Jean et al. describe the R isomer of efsevin, see the structure set forth below. As previously discussed, Lämmerhofer teaches that the skilled artisan would have been motivated to isolate and identify enantiomerically pure compounds for the purpose of determining the biological activities of the individual stereoisomers.  Additionally, Himmelsbach et al. (US 6838460B2) discloses a method for chiral resolution by reacting a compound with a chiral agent, particularly wherein the agent is menthol (see column 4, lines 5-10). Himmelsbach et al. provides a method of synthesizing pharmaceutical compounds that comprise enantiomerically pure, chiral compounds using chiral agents.  It would therefore have been obvious to a person of ordinary skill in the art at the effective filing date of the instant invention to have modified the methods of isolation recited in either Fleury-Bregeot et al. (previously cited), Jean et al. (previously cited), or Kwon et al., with the methods of either Lämmerhofer or Himmelsbach to isolated enantiomerically pure compounds, for the purpose of elucidating the biological activity of the compounds.
Applicants further argued that the R-efsevin enantiomer has superior properties in comparison to the S-enantiomer. Applicants provided a Declaration describing unexpected properties of the R-efsevin compound.  On this basis Applicant argued that the unexpected results renders the claimed compounds non-obvious and therefore obviates the 103 rejection.  Applicant's arguments are not persuasive since the prior art describes the claimed compound of R-efsevin and furthermore provides suggestion and motivation for isolating a substantially pure compound for biological testing.  Per MPEP 2112,  "[T]he discovery of a previously unappreciated property of a prior art... composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
Modified rejection under 35 USC 103, see the following:
As previously stated, the instant claims 77, 78, 80, 83, 84 are readable on the elected species of (R)-efsevin.  The claims have been amended to recite wherein the “composition comprises at least 95% enantiomeric excess of the (R) form of the compound.”
Fleury-Bregeot et al. and Jean et al. disclose the following compound:

    PNG
    media_image1.png
    348
    756
    media_image1.png
    Greyscale

R-efsevin as disclosed in Fleury-Brégeot et al. or Jean et al., is a species of Formula Ic, and is considered to read on the claimed invention.  
Fleury-Brégeot et al. and Jean et al. do not teach that the claimed composition comprises a at least 95% enantiomeric excess of the (R) form of the compound, or that the compound is in a pharmaceutically acceptable carrier, or is effective to potentiate mitochondrial Ca+2 uptake so as to modulate cardiac rhythmicity in a subject.  
Additionally, Kwon et al. (US20130102639A1) discloses compounds according to the present invention.  See the following taken from Figure 1:

    PNG
    media_image2.png
    200
    525
    media_image2.png
    Greyscale

The compounds of Kwon et al. are disclosed as inhibitors of protein prenyltransferases, see Figures 2-3.
Figure 2 describes P2-F10:
    PNG
    media_image3.png
    144
    119
    media_image3.png
    Greyscale
, and describes the compound as the same structure as the compounds of the instant application.
Kwon et al. does not specifically teach wherein the P2-F10 compound functions to treat cardiac arrhythmia. 
Duggan (US20130289086A1) teaches an association between inhibitors of prenylation, including inhibitors of farnesyl transferase and geranylgeranyl transferase activity, are useful for the treatment of conditions associated with decreased mitochondrial function (e.g. mitopathies) [0030] and cardiovascular diseases, e.g. cardiomyopathies, including arrhythmia, see ¶[0452].
The compounds of Fleury-Brégeot et al., Jean and Kwon et al. meet the structural limitations of the claimed invention.   Therefore, absent evidence to the contrary, the ordinary skilled artisan would also expect that the compounds of Fleury-Brégeot et al., Jean et al. and Kwon et al. would possess the same functional activity as the claimed compounds.  Although applicants 
Moreover, as per MPEP 2144.09, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
Regarding the limitation wherein the claimed composition comprises at least 95% enantiomeric excess of the (R) form of the compound, the specification as filed teaches that “chiral resolution was performed on an HPLC chiral stationary phase.  Lämmerhofer teach the chiral separation of enantiomers by HPLC using chiral selectors and corresponding chiral stationary phases.  Lämmerhofer also teach that “[W]ith such screening routines the most promising CSP can be quickly identified following optimization of other experimental variables. The advantage of enantioselective HPLC and its popularity in drug discovery derives also from their straightforward scalability from analytical to preparative scale separations to produce rapidly quantities of each enantiomer sufficient for biological testings.”  
Absent evidence to the contrary, one of ordinary skill in the art at the effective filing date of the instant invention, seeking the isolation of enantiomerically pure compounds according to the present invention for biological testing, would have been motivated to use the methods described in Lämmerhofer to isolate the pure compound. One of ordinary skill in the art would have been motivated to make this modification since Lämmerhofer teach that HPLC chiral stationary phase separations allow for preparative scale separations to rapidly produce quantities of each enantiomer for biological testing.
Additionally, Himmelsbach et al. (US 6838460B2) discloses a method for chiral resolution by reacting a compound with a chiral agent, particularly wherein the agent is menthol (see column 4, lines 5-10). Himmelsbach et al. provides a method of synthesizing pharmaceutical compounds that comprise enantiomerically pure, chiral compounds using chiral agents.  It would therefore have been obvious to a person of ordinary skill in the art at the effective filing date of the instant invention to have modified the methods of isolation recited in either Fleury-Bregeot et al. (previously cited), Jean et al. (previously cited), or Kwon et al., with the methods of either Lämmerhofer or Himmelsbach to isolated enantiomerically pure compounds, for the purpose of elucidating the biological activity of the compounds.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANET L EPPS -SMITH/            Primary Examiner, Art Unit 1633